            Case 3:19-cv-00578-BAJ-RLB            Document 9       11/20/19 Page 1 of 8



                             UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA

WATIKA DALTON, ET AL       *                             CIVIL ACTION NO. 3:19-CV-578
         Plaintiff         *
                           *
VERSUS                     *
                           *                             JUDGE: BRIAN A. JACKSON
                           *
SHERIFF MIKE CAZES, ET AL. *                             MAG: RICHARD L. BOURGEOIS, JR.
          Defendants       *
*************************

   INVOCATION OF THE DEFENSE OF QUALIFIED IMMUNITY, AFFIRMATIVE
     DEFENSES, ANSWER TO PLAINTIFFS’ COMPLAINT AND JURY DEMAND

        NOW INTO COURT, through undersigned counsel, come Defendants, Sheriff Mike

Cazes, in his official capacity as West Baton Rouge Parish Sheriff, and Deputy Vance Matranga,

who answer Plaintiffs’ Complaint as follows:

              INVOCATION OF THE DEFENSE OF QUALIFIED IMMUNITY

        Defendant, Deputy Vance Matranga, asserts that he is entitled to qualified immunity, which

bars Plaintiffs’ suit, insofar as his actions were reasonable in light of the clearly established law at

the time.

        AND NOW, in further answer:

                                          FIRST DEFENSE

        The Complaint fails to state a claim against the defendant upon which relief can be granted.

                                       SECOND DEFENSE

        The Court is without jurisdiction in this matter, inasmuch as there is no diversity of

citizenship between the parties hereto.




                                                  1/11
          Case 3:19-cv-00578-BAJ-RLB           Document 9      11/20/19 Page 2 of 8



                                        THIRD DEFENSE

       The Court is without jurisdiction in this matter, inasmuch as the amount of controversy

exclusive of interests and costs does not exceed the sum and value of $75,000.00.

                                        FOURTH DEFENSE

       Defendant categorically paragraph by paragraph alleges and avers as follows:

                                               1.

       Defendants admit their status. The remainder of the allegations alleged in Paragraph 1 of

the Complaint are denied.

                                               2.

       The allegations alleged in Paragraph 2 of the Complaint are denied except to admit that

jurisdiction and venue is proper.

                                               3.

        The allegations alleged in Paragraph 3 of the Complaint are denied except to admit that

jurisdiction and venue is proper.

                                               4.

       The allegations alleged in Paragraph 4 of the Complaint are denied as written. The warrant

is the best evidence of its contents.

                                               5.

        The allegations alleged in Paragraph 5 of the Complaint are denied as written. The warrant

is the best evidence of its contents.

                                               6.

       The allegations alleged in Paragraph 6 of the Complaint are denied except to admit that

Deputy Matranga assisted in the execution of a warrant on that date.




                                               2/11
          Case 3:19-cv-00578-BAJ-RLB              Document 9    11/20/19 Page 3 of 8



                                                   7.

        The allegations alleged in Paragraph 7 of the Complaint are denied as written and for lack

of sufficient information to justify a belief therein.

                                                   8.

        The allegations alleged in Paragraph 8 of the Complaint are denied for lack of sufficient

information to justify a belief therein.

                                                   9.

        The allegations alleged in Paragraph 9 of the Complaint are denied as written and for lack

of sufficient information to justify a belief therein.

                                                  10.

        The allegations alleged in Paragraph 10 of the Complaint are denied as written and for lack

of sufficient information to justify a belief therein.

                                                  11.

        The allegations alleged in Paragraph 11 of the Complaint are denied.

                                                  12.

        The allegations alleged in Paragraph 12 of the Complaint are denied as written.

                                                  13.

        The allegations alleged in Paragraph 13 of the Complaint are denied as written.

                                                  14.

        The allegations alleged in Paragraph 14 of the Complaint are denied.

                                                  15.

        The allegations alleged in Paragraph 15 of the Complaint are denied.

                                                  16.




                                                  3/11
  Case 3:19-cv-00578-BAJ-RLB          Document 9      11/20/19 Page 4 of 8



The allegations alleged in Paragraph 16 of the Complaint are denied.

                                       17.

The allegations alleged in Paragraph 17 of the Complaint are denied.

                                       18.

The allegations alleged in Paragraph 18 of the Complaint are denied.

                                       19.

The allegations alleged in Paragraph 19 of the Complaint are denied.

                                       20.

The allegations alleged in Paragraph 20 of the Complaint are denied.

                                       21.

The allegations alleged in Paragraph 21 of the Complaint are denied.

                                       22.

The allegations alleged in Paragraph 22 of the Complaint are denied.

                                       23.

The allegations alleged in Paragraph 23 of the Complaint are denied.

                                       24.

The allegations alleged in Paragraph 24 of the Complaint are denied.

                                       25.

The allegations alleged in Paragraph 25 of the Complaint are denied.

                                       26.

The allegations alleged in Paragraph 26 of the Complaint are denied.

                                       27.

The allegations alleged in Paragraph 27 of the Complaint are denied.




                                      4/11
            Case 3:19-cv-00578-BAJ-RLB            Document 9      11/20/19 Page 5 of 8



                                                  28.

          The allegations alleged in Paragraph 28 of the Complaint are denied.

                                                  29.

          The allegations alleged in Paragraph 29 of the Complaint are denied.

                                                  30.

          The allegations alleged in Paragraph 30 of the Complaint are denied.

                                                  31.

          The allegations alleged in Paragraph 31 of the Complaint are denied.

                                                  32.

          The allegations alleged in Paragraph 32 of the Complaint are denied.

                                                  33.

          The allegations alleged in Paragraph 33 of the Complaint are denied.

                                                  34.

          The allegations alleged in Paragraph 34 of the Complaint are denied.

                                          35. (mislabeled 34)

          The allegations alleged in Paragraph 35 of the Complaint do not require an answer.

                                          36. (mislabeled 63)

          The allegations alleged in Paragraph 36 of the Complaint do not require a response but are

denied.

                                          FIFTH DEFENSE

          The Court is without jurisdiction as to all claims asserted by the plaintiff in this matter,

inasmuch as the Complaint fails to state a proper claim of relief under the Constitution of the

United States or any United States statute.




                                                  5/11
            Case 3:19-cv-00578-BAJ-RLB           Document 9       11/20/19 Page 6 of 8



                                        SIXTH DEFENSE

       Defendants herein plead that any actions taken by them was taken in good faith and with

probable cause, without malice, and under laws believed to be constitutional.

                                      SEVENTH DEFENSE

       In the alternative, Defendants aver that Plaintiff’s damages, if any, were caused or

contributed to by other persons or parties over whom Defendants exercise no authority,

jurisdiction, or control, and for whose actions Defendants are not legally responsible.

                                       EIGHTH DEFENSE

       Defendants avers that, at all times herein, their actions were reasonable, justified and

legally permissible under the circumstances.

                                        NINTH DEFENSE

       Defendants specifically plead that they are entitled to and protected by the qualified

immunity afforded to public officials for acts committed during the course of their official duties.

                                        TENTH DEFENSE

       As a political subdivision of the State of Louisiana, Defendants are entitled to and hereby

pleads the statutory limitation of liability, costs and interest contained in LSA-R.S. 13:5106 and

LSA-R.S. 13:5112, as well as any other statutory or jurisprudential limitation of liability, costs,

and interest available to defendant under the law.

                                      TWELFTH DEFENSE

       Defendants herein plead that, to the extent that any acts or omissions of the defendants

were a cause of the plaintiff’s injuries, which is denied, all such acts or omissions constitute policy

making or discretionary acts for which defendants are immune from liability under La. R.S.

9:2798.1.




                                                 6/11
          Case 3:19-cv-00578-BAJ-RLB             Document 9       11/20/19 Page 7 of 8



                                    THIRTEENTH DEFENSE

       Defendants also reserve the right to assert any and all additional applicable immunities

available under law.

                         FOURTEENTH AFFIRMATIVE DEFENSE

       Defendants also reserves the right to assert further affirmative defenses as they become

evident through discovery or further investigation.

                                         JURY DEMAND

       Defendants pray that this matter be tried before a jury as to all claims against all parties.

       WHEREFORE, Defendants pray that this answer be deemed good and sufficient and that,

after all due proceedings, there be judgment herein, dismissing Plaintiff’s Complaint with

prejudice and at her cost, and for all other general and equitable relief.

                                                        Respectfully submitted,

                                                        USRY & WEEKS, APLC

                                                        /s/James B. Mullaly
                                                        JAMES B. MULLALY (LSBN 28296)
                                                        1615 Poydras Street, Suite 1250
                                                        New Orleans, Louisiana 70112
                                                        Telephone:    (504) 592-4600
                                                        Facsimile:    (504) 592-4641
                                                        Email:        jmullaly@usryweeks.com
                                                        Counsel for Sheriff Mike Cazes and Vance
                                                        Matranga




                                                 7/11
         Case 3:19-cv-00578-BAJ-RLB           Document 9      11/20/19 Page 8 of 8




                               CERTIFICATE OF SERVICE

       I do hereby certify that on this 20th day of November 2019, a copy of the foregoing was

filed electronically with the Clerk of Court using the CM/ECF system. Notice of this filing will

be sent by operation of the court’s electronic filing system. I also certify that a copy of the

foregoing will be sent to all non-CM/ECF participants by United States Mail, properly addressed

and postage prepaid.


                                                     /s/James B. Mullaly
                                                     JAMES B. MULLALY (LSBN 28296)




                                              8/11
